ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 12/15/21 wherein claims 1-74, 76, 78, 80, 82, and 84 were canceled and claims 75, 77, 79, 81, and 90 were amended.
	Note(s):  Claims 75, 77, 79, 81, 83, and 85-91 are pending.

RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 12/15/21 to the rejection of claims 75, 77, 79, 81, 83, and 85-91 made by the Examiner under 35 USC 103, 102, and/or double patenting have been fully considered and deemed non-persuasive for reasons of record and those set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made resulting from activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 75, 77, 79, 81, 83, and 87-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-68 of copending Application No. 15/422,948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to targeting cancer cells using an NIR dye encompassed by Formula I (see independent claim 75) of the instant invention.  The claims differ in that those of the copending application define X as Cl whereas the instant invention allows X to be Br or Cl.  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTION
	In summary, the double patenting rejection is traversed because it is asserted that the term ‘therapeutic drug’ is not a substituent because it is read in view of the claims, specifically, Example 5.  In addition, it is asserted that the substituent needs to be a therapeutic or cytotoxic drug because the dye is sued as a delivery vehicle to deliver such therapeutic drugs to cancer cells.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered and the following response it given.  While the specification is used to help determine what is claimed, limitations from the specification should not be imported into the claim to limit them.  Thus, while Example 5 disclose specific limitations, the term ‘therapeutic’ is given the broadest reasonable interpretation (MPEP 2111.01, Section II).  For example, while it is asserted that a therapeutic cannot be a substituent, a substituent according to Merriam-Webster is defined as ‘an atom or group that replaces another atom or group in a molecule’.  Thus, one could have a radioisotope present which would be both a substituent and a therapeutic/radioactive agent.
	Furthermore, both the instant invention and that of the copending application (see excerpt below) disclose that the overlapping compounds may be in combination with a therapeutic or radioactive agent.  Thus, the inventions disclose overlapping subject matter.  Hence, the double patenting rejection is still deemed proper.

Claim 49, Serial No. 15/422,948

    PNG
    media_image1.png
    693
    653
    media_image1.png
    Greyscale

 
II.	Claims 75, 77, 79, 81, 83, 87, and 89-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,307,489. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to targeting cancer cells using an NIR dye encompassed by Formula I (see independent claim 75) of the instant invention.  The claims differ in that those of the patented invention define X as any halogen whereas the instant invention allows X to be Br or Cl.  In addition, the patented invention discloses specific therapeutic agents (drugs) that may be conjugated to the dyes whereas the instant invention (see independent claim 75) discloses that a general therapeutic agent is present.  Hence, the skilled artisan would recognize that the invention sets forth overlapping subject matter.
APPLICANT’S ASSERTION
	In summary, it is respectfully requested that the rejection be held in abeyance until the allowable subject matter is set forth.
EXAMINER’S RESPONSE
	The Examiner acknowledges Applicant’s request regarding the double patenting rejection.  The double patenting rejection is still deemed proper.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner that the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 75, 77, 79, 81, 83, and 85-91 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Chung et al (US 2011/0085974) in view of Achilefu et al (US Patent No. 6,180,085, referred to as Achilefu#1) in further view of Achilefu et al (US 6,217,848, referred to as Achilefu#2).
The applied reference has two common inventors (Leland Chung and Xiaojian Yang) with the instant application. Based upon the earlier effective U.S. filing date of the 
Chung et al disclose compositions comprising ligand-drug conjugates that are used for targeted cancer therapy.  In addition, the compositions of Chung et al may be used for sterilizing circulating tumor cells and determining drug concentration in cancer tissue (see entire document).  The composition comprises a targeting ligand, a therapeutic agent, and/or an imaging agent, and a linker that connects the ligand to the therapeutic agent and/or imaging agent (page 1, paragraph [0004]).  Chung et al disclose that the side chain portion and the indole portion of their compound/composition may have an alkyl sulfonic acid group attached thereto, 
    PNG
    media_image2.png
    139
    156
    media_image2.png
    Greyscale
 (page 4, structure S1).  The various structures that Chung et al disclose that are encompassed by the instant invention include those of the Formula
    PNG
    media_image3.png
    129
    420
    media_image3.png
    Greyscale
  wherein R2 is an alky that is optionally substituted with one or more of an oxygen- and sulfur-containing groups (page 6, paragraphs [0021] – [0022]).  To illustrate that alkyl sulfonic acid groups are possible at the R1 position in Applicant’s Formula I, one’s attention is directed to the structure on page 6 wherein SO3- is attached at the R1 positions (page 6, structure, S1-I1-E27).  
Chung et al discloses that their invention encompasses linkers that may be sulfonic acid groups (page 7, paragraph [0026]).  Also, Chung et al disclose that one may have therapeutic agents such as anti-cancer drugs as well as radionuclides attached to the structures (page 7, paragraphs [0027], [0033], and [0034]).  In Figure 9 (see excerpt below and page 13, paragraph [0080]) of Chung et al, on the right side of the figure, the first two structures contain the variable Y which is the location wherein the R1 group of Chung et al comprises an alkyl which is attached to a Y group (e.g., linker-therapeutic agent-targeting ligand, see page 10, paragraphs [0062] – [0065]).  The significance of Figure 9 is that it illustrates that the positions on the structures wherein one may have the amenable functional group may be at Applicant’s R1 location.  
Chung et al, Figure 9

    PNG
    media_image4.png
    748
    1079
    media_image4.png
    Greyscale

The compositions may have an anti-cancer drug present.  Possible drugs include cisplatin, fluorouracil, octreotide, and docetaxel (page 7, paragraph [0028]).  The imaging agent, if present in the composition, may be evaluated using PET or MRI (page 7, paragraph [0034]).  The method in which the composition is used may be one wherein cancer is being treating by administering an effective amount of the composition to a subject (page 7, paragraph [0034]) or a method in which circulating tumor cells are administered to a subject and the imaging and correlation of the intensity of the image is evaluated.  Likewise, Chung et al disclose that cancer/tumor cells may be imaged using the compositions (pages 7-8, paragraph [0038]).
Chung et al disclose ligand-drug conjugates that may be used for targeted cancer therapy.  The conjugates have three components (1) a targeting ligand, (2) a therapeutic agent (e.g., drug), and (3) a linker that connects the ligand to the drug.  The 
In addition, the compositions may be used to evaluate a subject’s blood to determine if there are circulating cancer cells present or if the cells are accumulating the ligand drug conjugate composition in abundance or if the cells are dying after administration of the ligand drug conjugate composition (page 11, paragraph [0070]).  Possible cancers that may be treated using the methods of independent claim include leukemia, prostate, kidney, and liver (page 11, paragraph [0067]).  
Chung et al disclose that 
    PNG
    media_image5.png
    207
    434
    media_image5.png
    Greyscale
 , which contains an alkyl sulfonic acid group in the R1 position of Applicant’s Formula I, is an excellent targeting (page 12, structure S4s-I1-E4cCl; page 27, Table 2, second species).
	Thus, both Applicant and Chung et al disclose overlapping compositions that may be used in a method of targeting cancer cells when administered to a subject/sample, imaging the subject/sample, and evaluating the imaging data for localization of the composition in the cancer/tumor cells.
Achilefu et al (US Patent No. 6,180,085, referred to as Achilefu#1) is directed to dyes that are useful for imaging, diagnosis, and therapy of various diseased states.  The dye conjugates have use in areas such as optical diagnostic imaging and therapy; in endoscopic application for detecting tumors and other abnormalities; for 
    PNG
    media_image6.png
    184
    564
    media_image6.png
    Greyscale
,  wherein when W3 and X3 = CR10R11; a3 = 1; b3 = 1; R29 = halogen; and R30-R37 may independently be hydrophilic peptide (e.g., therapeutic drug) (column 3, line 50 through column 4, line 23), the structures of Achilefu#1 are overlap with that of Applicant’s Formula I in independent claim 75.
Likewise, Achilefu#1 discloses Formula 5, 
    PNG
    media_image7.png
    160
    548
    media_image7.png
    Greyscale
, wherein when W5 and X5 = CR10R11; R58 = halogen; and R59-R66 may independent be hydrophilic peptide (e.g., therapeutic drug) (column 4, line 55 through column 6, line 2), the structures of Achilefu#1 are overlap with that of Applicant’s Formula I in independent claim 75.  Also, the structure of Achilefu#1 and that of Applicant’s Formula I are both cyanine dyes.
Achilefu et al (US 6,217,848, referred to as Achilefu#2) is directed to cyanine and indocyanine bioconjugates that are used for biomedical applications.  The dye peptide conjugates are useful for imaging and therapy.  The dye peptide conjugates have use in areas such as in endoscopic application for detecting tumors and other abnormalities; for localized therapy; for photoacoustic tumor imaging, 
    PNG
    media_image8.png
    211
    545
    media_image8.png
    Greyscale
 wherein when W1 and X1 = CR10R11; a = 1; b = 1; and R1, R10-R15, R29-R40, Y1, and Z1 may independently be any bioactive peptide, a protein, a cell, an oligosaccharide, a glycopeptide, a peptidomimetic, drug, drug mimic, hormone, or radioactive complex (all of which are encompassed by Applicant’s phrase ‘therapeutic drug’) (column 2, lines 5-66).  The structures of Achilefu#2 overlap with that of Applicant’s Formula I in independent claim 75.  Also, the structure of Achilefu#2 and that of Applicant’s Formula I are both cyanine dyes.
	Both Achilefu et al documents as discussed were made of record to illustrate that it is well known in the art to attach a therapeutic drug, peptide, or radioactive agent at various points on a cyanine dye.  Since Achilefu#1 disclose a cyanine dye structure having a structure containing a six-membered ring that may be attached to a halogen in the center of the structure like that of Applicant.  In addition, like Achilefu#1, Achilefu#2 discloses that one may have a therapeutic drug, peptide, or radioactive agent attached at various locations on a cyanine drug.  Thus, it would have been obvious to a skilled artisan at the time the invention was made to attach the therapeutic drug or radioactive agent to various positions on the cyanine dye such that position X to which Applicant attaches the halogen remains unsubstituted in the conjugated carrier.
APPLICANT’S ASSERTIONS
	In summary, it is disclosed that the instant invention is directed to specific dyes which retain the meso halogen.  In addition, it is asserted that while Chung et al disclose a broad dye formula and alternative attachment options that would allow one to retain a meso positioned halogen, the document does not specifically disclose that options would provide an inactive dye that is unable to efficiently target to cancer cells, nor how to avoid this.
It is asserted from the Chung et al date (Table 2) that the information provided does not enable a skilled artisan to identify which of the dye’s features or combination thereof provide to good or excellent targeting nor which features result in poor targeting when present.  Also, it is asserted that Chung et al disclose how to improve upon conjugates which have all the drug attached in meso positions wherein R1 and R2 vary.  Thus, Applicant concluded that Chung et al is a teaching away from the claimed invention.
Furthermore, it is asserted that that Table 2 of Chung et al provides many dyes with poor targeting and a teaching away from the instant invention.  Applicant then goes on to discuss the expectation of success.
instant invention.
	EXAMINER’S RESPONSE
All of Applicant’s arguments were considered, but found non-persuasive for reasons of record and those below.  First, in regards to Table 2, the table does not disclose many dyes that provide poor targeting.  The table discloses 18 dyes of which 8 have poor targeting; 3 have excellent targeting; 8 were not tested; and 1 had low intensity.  Thus, Table 2 covers a range of conditions for species encompassed by the formula therein.
Both Applicant and Chung et al disclose overlapping compounds which according MPEP 2112.01 (Section II), if the compounds/compositions are physically the same, then they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  So, both the instant invention and that of Chung et al disclose species that when there is a meso halogen, there is a dramatic reduction of fluorescence intensity and uptake by cancer cells and tumor xenografts.
In regards to Applicant’s assertion that Chung et al disclose how to improve upon the conjugates which all have drugs attached in the meso position compared to the schemes which show the meso Cl as a leaving group, the following response is given.  While Chung et al do not point out a specific property present in some of their compounds, based on the teachings of MPEP 2112.01, those properties would still be associated with those compounds/compositions like they are present in Applicant’s invention.
Both Applicant’s invention and that of the prior art disclose that the compounds/compositions encompassed by Applicant’s Formula I are used for targeting cancer cells.  As indicated by Table 2 of Chung et al, the species have various degrees of targeting and for some species, the targeting capacity was not tested.  As a result, it would have been obvious to the skilled artisan to expect a reasonable of success as the species achieve the desired goal whether they are classified as ‘excellent’ or ‘poor’ targeting as independent claim 75 do not require that all species therein have a designated targeting capacity.
For the reasons set forth above, the skilled artisan would recognize that the inventions disclose overlapping subject matter.  Thus, the 103 rejection is still deemed proper.
	Note(s):  In the amendment filed 12/15/12, independent claim 75 was amended to disclose that ‘wherein if R2 is COOH, then R2 is not conjugated to a tumor specific ligand’.  This phrase as set forth in the 112 second paragraph section below is ambiguous and not applicable to this rejection.  Specifically, independent claim 75 does not set forth conjugating a tumor specific ligand to at any of the locations on Formula I.  Based on the claim language, one may have a therapeutic agent which is not necessarily a tumor specific ligand present, but not attached at any location.
	Just for clarity of the record, Chung et al do not disclose that the targeting agent must be attached at a desired location.  Also, the therapeutic agent ranges from small molecules drugs, peptide therapeutic agents, to radioisotopes (page 7, paragraphs [0027], [0031], [0033], and [0034]; page 10, paragraph [0062]).

102 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 75, 77, 79, 83, and 85 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pham et al (Bioconjugate Chemistry, 2003, Vol. 14, No. 5, pages 1048-1051).
	Pham et al is directed to near infrared fluorochrome molecules that are useful for biomedical applications (see entire document, especially, abstract).  Pham et al disclose the species NIR820, 
    PNG
    media_image9.png
    169
    385
    media_image9.png
    Greyscale
, which reads on Applicant’s Formula I in independent claim 75 when X = halogen (Cl), R2 = COOH, and R1 = (CH2)4-SO3 (page 1049, Scheme 1).  The peptide conjugated to NIR820 was GVPLSLTMGC (page 1049, left and right columns, bridging paragraph; page 1050, left and right columns, bridging paragraph).
	In Scheme 2 (page 1050), NIR820 is conjugated to human transferrin, a glycoprotein.  The human transferrin receptor is present on most mammalian cells and an overexpression is found in many malignant tumors (page 1050, right column, first complete paragraph).  A cell culture experiment was performed to verify that NIR labeled transferrin is taken up by cell lines that overexpress the transferrin receptor.  Gliosarcoma cells were evaluated (pages 1050-1051, bridging paragraph; page 1051, 
	Thus, both Applicant and Pham et al disclose a method of targeting cancer cells using a dye peptide conjugate as set forth in independent claim 75.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection should be withdrawn because independent claim 75 was amended to include ‘wherein if R2 is COOH, then R2 is not conjugated to a tumor specific ligand’.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  In the amendment filed 12/15/12, independent claim 75 was amended to disclose that ‘wherein if R2 is COOH, then R2 is not conjugated to a tumor specific ligand’.  This phrase as set forth in the 112 second paragraph section below is ambiguous and not applicable to this rejection.  Specifically, independent claim 75 does not set forth conjugating a tumor specific ligand at any of the locations on Formula I.  Based on the claim language, one may have a therapeutic agent which is not necessarily a tumor specific ligand present, but not attached at any location.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

NEW GROUNDS OF REJECTIONS
Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 75, 77, 79, 81, 83, and 85-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to tumor specific ligands that are encompassed by variables R1, R2, and X in Applicant’s Formula I.  In general, the phrase does not sufficiently describe the invention as it relates to tumor specific ligands selected from metabolic substrates, aptamers, growth factors, and antibodies.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary for the invention to function are lacking.  Thus, to satisfy the written description requirement, the specification must describe every element of the claimed invention in enough detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in enough detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 75, 77, 79, 81, 83, and 85-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 75, 77, 79, 81, 83, and 85-91:  Independent claim 75 is ambiguous because it is unclear wherein the therapeutic drug or radioactive agent is attached to the cancer specific carrier.  The variable definitions of Formula I do not disclose that any of the locations is that of a tumor specific ligand.  Did Applicant intend to define ‘a tumor specific ligand’ to be one of the variable definitions?  Since claims 77, 79, 81, 83, and 85-91 depend upon independent claim 75 for clarity, those claims are also vague and indefinite.

COMMENTS/NOTES
For clarity of independent claim 75, Applicant is respectfully requested to remove ‘preferentially’ from line 9.  In addition, in line 14, replace ‘FI’ with ‘Formula I’ or ‘(I)’.

For clarity of independent claim 75, Applicant should consider deleting line 20, ‘wherein the R1 substituent are the same, or are not the same’ as the phrase is the same as that in line 21, ‘wherein each R1 substituent is independently selected …’.  The term ‘independently’ allows for conditions when both R1 values are the ‘same or not the same’.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 9, 2022